PER CURIAM.
The appellant’s notice of appeal failed to timely invoke the Court’s jurisdiction, which must be done by filing a notice within 30 days of rendition of the order to be reviewed. See Fla. R.App. P. 9.110(c). There is no 5-day grace period for filing an appeal from a final administrative order because the time to appeal runs from the date the order is filed and not from when the order is mailed. Cf. Fla. R.App. P. *3679.420(e) (providing “Additional Time After Service by Mail” where an act is required “within some prescribed time after service of a document.”) An administrative order is rendered when a signed written copy is filed with the clerk of the agency. See Fla. R.App. P. 9.020(h); § 120.52(7) Fla. Stat. (2008); Hill v. Division of Retirement, 687 So.2d 1376, 1377 (Fla. 1st DCA 1997). In this case, the agency clerk filed the order on March 30, 2011. Therefore, the last day to timely file an appeal was April 29, 2011. See Fla. R.App. P. 9.040(f); Fla. R. Civ. P. 1.090(a). The appellant’s notice of appeal was filed five days late. Consequently, the Court lacks jurisdiction to review the order on appeal.
DISMISSED.
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.